UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6223



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


 JEREMY LUJAN AIKEN,

                                              Defendant - Appellant.




Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:04-cr-00092-1)


Submitted: June 15, 2007                      Decided:   June 21, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Remanded by unpublished per curiam opinion.


Jeremy Lujan Aiken, Appellant Pro Se.    Jill Westmoreland Rose,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jeremy Lujan Aiken seeks to appeal the district court’s

order denying his motion to compel a Fed. R. Crim. P. 35(b) motion.

In criminal cases, the defendant must file the notice of appeal

within ten days after the entry of judgment.                Fed. R. App. P.

4(b)(1)(A); see United States v. Little, 392 F.3d 671, 680-81 (4th

Cir. 2004) (applying ten-day appeal period to appeal from Rule 35

ruling).   With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension of

up to thirty days to file a notice of appeal.               Fed. R. App. P.

4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

           The district court entered its order on January 9, 2007.

Aiken filed the notice of appeal on February 15, 2007, after the

ten-day period expired but within the thirty-day excusable neglect

period.    Because   the   notice    of     appeal   was   filed   within   the

excusable neglect period, we remand the case to the district court

for the court to determine whether Aiken has shown excusable

neglect or good cause warranting an extension of the ten-day appeal

period. The record, as supplemented, will then be returned to this

court for further consideration.

                                                                     REMANDED




                                    - 2 -